SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                 Paul Emma v. Jessica Evans (A-112-11) (070071)

Argued March 12, 2013 -- Decided August 12, 2013

LaVECCHIA, J., writing for a unanimous Court.

         In this appeal, the Court addresses the standards to be applied in resolving a dispute between divorced
parents regarding a change in their children’s surname.

          Jessica Evans and Paul Emma were married in 1999. During their marriage, they had two children, the first
born on January 11, 2006, and the second born on November 6, 2007. At birth, the children were given their
father’s surname, Emma. In 2010, Jessica and Paul were divorced. The judgment of divorce incorporated a
property settlement agreement in which they agreed to joint legal custody with Jessica as the primary
residential/physical custodian.

         Within months of the divorce, Paul discovered that Jessica had modified the children’s surname from
Emma to Evans-Emma on school and health-care records. He filed a motion seeking an order to prevent the use of
the name Evans-Emma. Jessica filed a cross-motion seeking to change the children’s surname from Emma to
Evans. The trial court denied Paul’s request and granted Jessica’s cross-motion. Relying on this Court’s decision in
Gubernat v. Deremer, 140 N.J. 120 (1995), the trial court determined that the proper test in a name-change dispute
was the best interests of the child and, in conducting that analysis, the surname chosen by the custodial parent is
presumed to be in the best interests of the child. In so ruling, the trial court disagreed with Paul’s argument that
such a presumption only applied to children born out of wedlock.

          On appeal, the Appellate Division reversed the trial court’s ruling and held that a presumption in favor of
the name chosen by the custodial parent was improper when the child was born in wedlock to parents who
subsequently divorce. Emma v. Evans, 424 N.J. Super. 36 (2012). The panel concluded that the question was one of
first impression and was not governed by this Court’s opinion in Gubernat. Canvassing other jurisdictions, the panel
noted a strong disinclination to apply a presumption in favor of the primary custodial parent in cases where the
parents were married at the time of the child’s birth. The panel gave great weight to the fact that Jessica and Paul
agreed to joint legal custody, noting that such custody requires parents to share the responsibility of making major
child-rearing decisions. In the panel’s view, the decision to change a child’s name was a significant matter that
required, at a minimum, an attempt to agree. The panel reversed the trial court’s order and remanded for
consideration of Jessica’s name-change request based on the best-interests-of-the-child standard without a
presumption in her favor.

         The Court granted Jessica’s petition for certification. 210 N.J. 217 (2012).

HELD: In a dispute to rename a child of divorced parents, the party seeking to alter the surname jointly given to the
child at birth bears the burden of proving by a preponderance of the evidence that the change is in the child’s best
interest. Irrespective of whether the parents were married at the time of the child’s birth, the best-interests-of-the-
child test should be applied in a renaming dispute without a presumption in favor of the custodial parent’s decision
to change the jointly given surname of the child.

1. In Gubernat, the Court concluded that full legal equality for women was incompatible with continued recognition
of a presumption that children must bear their father’s surname. The Court held that the appropriate standard
governing naming disputes is the best-interests-of-the-child standard. The Court recognized that difficulty could
arise in applying that standard and adopted a presumption in favor of the surname chosen by the custodial parent to
enhance the predictability of the best-interests-of-the-child test. New Jersey courts have applied Gubernat’s
standards in situations that deviated from Gubernat’s facts with varying results. The Appellate Division has issued
opinions that conflict with respect to whether a rebuttable presumption in favor of the primary custodial parent is
required in renaming disputes between divorced persons who were married when they named their children. The
Court resolves that question in this appeal. (pp. 10-19)

2. The Court gleans from Gubernat a thematic insistence on avoiding paternalistic preferences and ensuring a
gender-neutral approach to child-naming decisions. For these purposes, a strong presumption in favor of the
custodial parent’s naming decision was of obvious universal assistance. However, a strong presumption is not so
obviously of assistance in ensuring that resolution of child renaming disputes are child-centric in their application of
a best-interests-of-the-child test. Resolution of a dispute over the changing of a child’s surname after parents jointly
named their child should remain firmly fixed on the child’s best interests. (pp. 19-24)

3. The continued use of the Gubernat presumption can result in an automatic endorsement of the primary custodial
parent’s choice. The presumption operates on a premise of superior knowledge by that parent about the child’s best
interests. A change in the child’s jointly given surname, however, is not akin to daily parenting decisions as to
which a primary custodial parent’s knowledge of a child is unique. The decision to change a child’s name is a major
decision. The joint custodians must make an attempt to agree on any change to their child’s surname. Absent an
agreement, the parties may bring their dispute to the courts, where they should start with equal rights – without
either party benefiting from a presumption in his or her favor. (pp. 24-27)

4. With modern life giving rise to so many varied relationship settings into which a child may be born, Gubernat’s
interest in gender neutrality is not promoted by broad continuation of a presumption in favor of a parent of a primary
residence, or custodial parent, when applying the best-interests-of-the-child standard in name-change disputes that
arise after a child has been given a surname jointly by his or her parents. In disputes over whether a child’s agreed-
upon surname should be changed, it is not just to provide a presumption to a custodial parent’s choice of name. The
presumption in such renaming disputes is rejected irrespective of whether or not the parents were married at the time
of the child’s birth. (pp. 27-31)

5. Applying the best-interests-of-the-child test in the context of a dispute over whether to change a child’s name
requires a fact-sensitive analysis. Each case should be weighed on its merits. Some factors to consider are: the
length of time the child has used his or her given surname; identification of the child with a particular family unit;
potential anxiety, embarrassment or discomfort that may result from having a different surname from that of the
custodial parent; and the child’s preference if the child is mature enough to express it. (pp. 31-34)

         The judgment of the Appellate Division is AFFIRMED AS MODIFIED, and the matter is REMANDED
to the Chancery Division for further proceedings.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, HOENS and PATTERSON; and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE LaVECCHIA’s opinion.




                                                           2
                                      SUPREME COURT OF NEW JERSEY
                                       A-112 September Term 2011
                                                 070071

PAUL EMMA,

    Plaintiff-Respondent,

         v.

JESSICA EVANS,

    Defendant-Appellant.


         Argued March 12, 2013 – Decided August 12, 2013

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 424 N.J. Super. 36 (2012).

         Lynda M. Yamamoto argued the cause for
         appellant (Jan R. Evans, attorney).

         Richard F. Klineburger, III argued the cause
         for respondent (Klineburger and Nussey,
         attorneys; D. Ryan Nussey, on the brief).


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    This appeal arises from a post-divorce dispute over the

surname given to two children by their married parents.   After

the parents’ divorce was finalized in all respects, including

the execution of a property settlement agreement giving both

parents joint legal custody and making no mention of any change

to the children’s surnames, the mother -- the parent of primary

residence of the children -- unilaterally began using a

hyphenated version of the parents’ two surnames with hers listed
first.   When challenged, the mother filed a formal application

to modify the children’s names to her surname alone.

    In the application of the best-interests-of-the-child test

in this renaming dispute, the question is whether the custodial

parent -- here, the parent of primary residence -- should be

entitled to the presumption that her renaming decision is in the

children’s best interests.   We hold that the best-interests-of-

the-child test, informed by factors identified herein, should be

applied in this renaming dispute without the heavy tilt of a

presumption in favor of the custodial parent’s decision to

change the jointly given surname of these children.    In applying

the best-interests test in this matter, the party seeking to

alter the status quo from the surname jointly given to the

children at birth must bear the burden of proving by a

preponderance of the evidence that the change in the children’s

surname is in their best interests.

                                     I.

    Jessica Evans and Paul Emma were married on August 20,

1999.    During their union, Jessica and Paul had two children,

the first born on January 11, 2006, and the second born on

November 6, 2007.   At birth, the children were given their

father’s surname, Emma.

    In 2008, Jessica and Paul separated, and on January 21,

2010, their divorce was finalized in a judgment of divorce.    The

                                 2
judgment incorporated a property settlement agreement (PSA) in

which Jessica and Paul agreed to exercise joint legal custody of

their two children.    The PSA designated Jessica as “the primary

residential/physical custodian” and Paul as “the alternate

residential parent.”    The PSA, which detailed an agreed-upon

parenting schedule, allowed the children to reside with Paul on

alternating weekends and to visit with him overnight every

Thursday night to Friday morning and four hours every Tuesday

morning.   The PSA was silent with respect to any change to the

children’s surname.    Jessica resumed the use of her birth name,

Evans, after the divorce, pursuant to N.J.S.A. 2A:34-21.

    Within months of the divorce’s conclusion, Paul discovered

that Jessica had modified their children’s surname from Emma to

Evans-Emma on health-care and school records.    On September 29,

2010, Paul filed a motion seeking an alteration to the parenting

schedule alleging that, relevant to this appeal, Jessica

unilaterally attempted to change their children’s surname.     In

his prayer for relief, he requested an order preventing the use

of the name Evans-Emma.    In response to Paul’s motion, Jessica

filed a cross-motion seeking to change their children’s surname

from Emma to Evans.

    On December 3, 2010, the trial court entered orders denying

Paul’s request to have the children use the name Emma instead of

Evans-Emma and granting Jessica’s cross-motion to change the

                                  3
children’s legal surname from Emma to Evans.   Relying on this

Court’s decision in Gubernat v. Deremer, 140 N.J. 120 (1995),

the trial court determined that the proper test in a name-change

dispute was the best interests of the child and, in conducting

that analysis, the surname chosen by the custodial parent is

presumed to be in the best interests of the child.

    The trial court disagreed with Paul’s argument that such a

presumption only applied to children born out of wedlock.     It

also rejected Paul’s arguments that the children’s surname

should not be changed because the children would be embarrassed

by a mid-school-year name change, that both parties have family

in the area who spend time with the children, and that the name

change had confused their elder child.   Reasoning that the

children had not used “the paternal surname for very long” and

that the children were young enough to avoid “future anxiety,

embarrassment, and discomfort” as a result of a name change, the

court concluded that Paul had not “overcome the strong

presumption in favor of the surname chosen by the custodial

parent.”

    On appeal, the Appellate Division reversed the trial

court’s ruling and held that a presumption in favor of the name

chosen by the custodial parent was improper “when the child was

born in wedlock to parents who subsequently divorce.”    Emma v.

Evans, 424 N.J. Super. 36, 37 (2012).    In a thoughtful opinion

                                4
authored by Judge Fisher, the panel provided six reasons in

support of that conclusion.

    First, the panel rejected the notion that a presumption in

favor of a custodial parent applies to children named at birth

by married parents.   Id. at 41.   The panel reasoned that this

Court’s repeated statement that the best-interests-of-the-child

standard applies, regardless of whether a child is born to

married or unmarried parents, did not also “encompass[] an

intent to apply a presumption in favor of the” primary custodial

parent’s choice of surname in naming disputes.     Ibid. (citing

Gubernat, supra, 140 N.J. at 139; Ronan v. Adely, 182 N.J. 103,

108 (2004)).   The panel concluded that the question was one of

first impression and that the result in this case was not

governed by either Gubernat or Ronan.      Ibid.

    Second, canvassing other jurisdictions, the panel noted a

strong disinclination to apply a presumption in favor of the

primary custodial parent in cases where the parents were married

at the time of the child’s birth.      Id. at 42-43 (citing cases).

Further, the panel observed that a majority of jurisdictions

rejected such a presumption “even when the child was born [to

parents] out of wedlock.”     Id. at 43 (citing cases).

    Next, the panel expressed concern that, contrary to the

Court’s intent when it established a presumption in Gubernat,

applying a presumption in favor of the primary custodial

                                   5
parent’s name in resolving renaming disputes such as this one

would skew away from gender neutrality.        Id. at 43-44 (noting

United States Census Bureau data showing that 82.2 percent of

“custodial parents” are mothers).        The panel also found that

presumption to be less logical or fair when applied to children

born into a marital relationship, with the likely intent that

the surname jointly chosen was to be permanent, than it was in

the non-intact relationship into which the child in Gubernat was

born.   Id. at 44-45.

    In addition, the panel posited that a presumption in favor

of the primary custodial parent’s choice of names would create a

“bargaining chip in divorce negotiations,” explaining that

parents who are concerned about the possibility of a future

surname dispute may be more inclined to litigate over custody

and parenting time.     Ibid.

    Finally, the panel gave greatest weight to the fact that

Jessica and Paul agreed to joint legal custody, finding that the

significance of joint legal custody could not be overstated

because it requires parents to share the responsibility of

making major child-rearing decisions.        Ibid.   In the panel’s

view, the decision to change a child’s name was a “significant

matter” that required, at minimum, an attempt to agree.         Ibid.

Thus, “neither [parent] possessed a superior right in such an

important matter.”      Id. at 46.

                                     6
    Consequently, the panel reversed the trial court’s order

and remanded for consideration of Jessica’s name-change request

based on the best-interests-of-the-child standard without a

presumption in her favor.    Ibid.       Jessica filed a petition for

certification with this Court, which was granted.        210 N.J. 217

(2012).

                                 II.

                                 A.

    Jessica’s petition asserts that the Appellate Division

erred in holding that the presumption in favor of a primary

custodial parent’s choice of names does not apply to naming

disputes involving children born during a marriage.        She argues

that Gubernat directly applies to the facts of this case.

Further, she contends that the panel’s holding results in

discrimination based on marital status.         She contends that the

panel’s reliance on a single census data point leads to an

overly broad conclusion that a presumption in favor of the

primary custodial parent would result in a bias in favor of

maternal surnames.    And, she asserts that reliance on cases from

other jurisdictions is misguided because most of those cases

predate Gubernat and some include what she characterizes as

paternalistic language inconsistent with this Court’s gender-

neutral preference.



                                     7
    Jessica also maintains that the panel’s concern regarding

custody and parenting time becoming a “bargaining chip” if it

carries the possibility of a presumption in favor of a

subsequent name change is misplaced because disputes over such

matters already are commonplace.       She similarly contends that

the panel’s reliance on the joint legal custody between the

parents in this matter also is misplaced, maintaining that the

status has no bearing on the best-interests-of-the-child

standard for naming disputes.

    In place of the panel’s reasoning, Jessica advocates

following the logic of the differing appellate decision in

Holst-Knudsen v. Mikisch, 424 N.J. Super. 590, 601 (App. Div.

2012).   Holst-Knudsen was published shortly after the Appellate

Division’s opinion in Emma and held that Gubernat and Ronan

require courts to extend a rebuttable presumption in favor of

the primary custodial parent regardless of whether a child was

born to married or unmarried parents.       Jessica contends that the

Emma panel’s conclusion results in divorced parents not having

access to a rule of law that provides a strong presumption to

know what is in their children’s best interests.       Thus, she

argues, the logic of the Appellate Division’s opinion leads to

the absurd distinction that only children born out of wedlock

have primary custodial parents who can be trusted to make

decisions in the children’s best interests.

                                   8
                                B.

    Paul urges the Court to affirm the decision of the

Appellate Division and remand the matter for a hearing without

applying a presumption in favor of Jessica’s choice of surname.

In large part, he maintains that the Appellate Division’s

opinion was soundly reasoned and relies on it to support his

position.   With respect to the decision in Holst-Knudsen, Paul

notes that the appellate panel in that matter expressly left

open the possibility that this Court may wish to conclude that

divorcing parents who enter into an agreement addressing custody

and parenting time should be on equal footing in later naming

disputes when those agreements do not address the children’s

name.   Id. at 599-600.

    Paul also disputes Jessica’s argument that the Appellate

Division’s opinion leads to an absurd distinction.   He asserts

that the great number of other jurisdictions that have declined

to apply a presumption in favor of the custodial parent supports

the soundness of not applying such a presumption in post-divorce

renaming disputes.   Moreover, he contends that nothing in the

panel’s decision implies that children born during a marriage

will be treated less favorably than children born to unmarried

parents when the best-interests test is applied without a

presumption in favor of a parent of primary residence, and that



                                 9
the appellate court’s decision promotes the gender-neutral

approach favored by this Court.

                               III.

                                  A.

    Our review of New Jersey jurisprudence governing name-

change disputes must begin with Gubernat, supra, 140 N.J. 120.

In that case, a unanimous Court rejected six hundred years of

paternalistic naming preferences in Western culture, concluding

that “full legal equality for women” was “incompatible with

continued recognition of a presumption that children must bear

their father’s surname.”   Id. at 122-23.    Writing for the Court,

Justice Stein concluded “that in contested cases the surname

selected by the custodial parent –- the parent primarily charged

with making custodial decisions in the child’s best interest –-

shall be presumed to be consistent with that child’s best

interests, a presumption rebuttable by evidence that a different

surname would better serve those interests.”     Id. at 123.   From

that statement emerges the core of the dispute before us today.

To better understand that holding, however, it is important to

place the dispute in that case in context.

    The child at the center of the dispute in Gubernat was born

to unmarried parents who were not in an intact relationship.

Ibid.   The child’s biological father initially denied paternity

and was not listed on the child’s birth certificate.     Ibid.   At

                                  10
the time of the child’s birth, the mother gave the child her

surname, id. at 122, and only after the father’s paternity

legally was established and acknowledged did the father seek an

order changing the child’s surname as a part of a visitation and

custody dispute, id. at 123-24.    The trial court granted the

name change, concluding “that the child’s interests would not be

served by retaining the maternal surname, which could represent

to the child a rejection by his father.”    Id. at 126.   This

Court plainly rejected that conclusion.

    In an opinion that comprehensively reviewed the history of

naming practices, id. at 126-38, our Court made clear the

preference in this state to end those paternalistic preferences,

id. at 139 (“The Legislature clearly has ended gender-based

differences in marital and parental rights, whether rooted in

law or custom, and instead determined that parental disputes

about children should be resolved in accordance with each

child’s best interests.”).   We noted that the New Jersey

Parentage Act (the Act), N.J.S.A. 9:17-35 to -59, was “‘intended

to establish the principle that regardless of marital status,

all children and parents have equal rights with respect to each

other.’”   Id. at 137-38 (quoting S. 888 (Assembly Judiciary,

Law, Public Safety and Defense Comm. Statement to Senate No.

888), 200th Leg., 2d Sess. at 1 (N.J. Oct. 7, 1982) [hereinafter

Committee’s Statement to Senate No. 888]).    The Act also aimed

                                  11
to “eliminate[] legal differences between children born in a

marriage and children born out of wedlock,” id. at 138 (noting

that line of United States Supreme Court cases “‘mandate[ed]

equal[] treatment between legitimate and illegitimate children’”

(quoting Committee’s Statement to Senate No. 888, supra, at 1)),

and to ensure that “claims of the natural father and the natural

mother are entitled to equal weight, i.e., one is not preferred

over the other solely because he or she is the father or the

mother,” ibid. (quoting In re Baby M, 109 N.J. 396, 453 (1988)).

Furthermore, the Legislature amended custody laws so that when a

marriage ends, “the public policy of this State is to assure

that minor children are in frequent contact with, and cared for,

by the non-custodial, as well as the custodial, parent.”     Ibid.

(citing L. 1990, c. 26, § 2 (codified at N.J.S.A. 9:2-4)).

       In Gubernat, we concluded that the appropriate standard

governing naming disputes, “regardless of the child’s birth

status,” is the best-interests-of-the-child standard.     Id. at

139.    Moreover, we added that the best-interests-of-the-child

standard in naming disputes should not give greater weight to a

father’s preference, thus ensuring a “standard free of gender-

based notions of parental rights.”    Id. at 141.   That is, the

child’s best interests should not be “synonymous with the

father’s best interest,” and “[t]he preservation of the paternal

bond is not and should not be dependent on the retention of the

                                 12
paternal surname; nor is the paternal surname an indispensable

element of the relationship between father and child.”      Id. at

140-41 (rejecting “preference that some courts accord to

paternal surnames in the context of determining the best

interests of the child”).      Further, we delineated certain

factors to be considered in a best-interests-of-the-child

analysis in a naming dispute:

            [T]he length of time that the child has used
            one surname, the identification of the child
            as a member or part of a family unit, the
            potential    anxiety,    embarrassment,   or
            discomfort the child might experience if the
            child bears a surname different from the
            custodial parent, and any preferences the
            child might express, assuming the child
            possesses sufficient maturity to express a
            relevant preference.

            [Id. at 141 (citations omitted).]

       Because we recognized that difficulty could arise in

applying those factors, we adopted “a presumption in favor of

the surname chosen by the custodial parent” to enhance the

predictability of the best-interests-of-the-child test.         Id. at

142.    The reasoning for embracing that presumption was that

custodial parents presumably act in the child’s best interest

and that the parent “having physical custody of the child is

generally accorded broad responsibility in making daily child-

rearing decisions.”    Ibid.




                                   13
    In support of that approach, the Court noted that a

presumption in favor of the name chosen by the custodial parent

was not novel.   Id. at 142-43 (discussing several court

decisions and commentators who favor application of custodial

parent presumption).   Further, the Court noted that “[s]ome

states have adopted statutes or regulations that delegate the

choice of the surname to the custodial parent.”   Id. at 143.

For example, Kentucky law “provides that if the mother was not

married at the time of conception or birth of the child, and

there is no agreement between the father and mother concerning

the surname to be assumed by the child, ‘the child’s surname

shall be determined by the parent with legal custody of the

child.’”   Id. at 143-44 (quoting Ky. Rev. Stat. Ann. §

213.046(8)(a) (Michie 1994) (current version at § 231.046(10)(a)

(2000)).   Pennsylvania takes a similar approach: “‘[i]f the

parents are divorced or separated at the time of the child’s

birth, the choice of surname rests with the parent who has

custody of the newborn child,” id. at 144 (quoting 28 Pa. Code §

1.7(b) (1975)), and New Hampshire “mirror[ed] the Pennsylvania

provision,” ibid. (citing N.H. Rev. Stat. Ann. § 126:6-a(I)(a)

(1993) (repealed and modified 2003)).

    The Court also explained that a New Jersey law addressing

name designation on birth certificates to be accepted for filing

with registrars, see N.J.S.A. 26:8-26, contains a similar

                                14
provision.   “[I]f either parent is unavailable, the choice of

name is to be made by the custodial parent.”         Ibid. (citing

N.J.A.C. 8:2-1.3(a)(1)).    On the other hand, “[i]f both parents

have custody but disagree on the name, the child shall be given

a hyphenated surname based on alphabetical order.”         Ibid.

(citing N.J.A.C. 8:2-1.3(a)(2)).          Thus, we concluded that

adoption of “a strong presumption in favor of the surname chosen

by the custodial parent” was appropriate because of the “firmly

grounded . . . judicial and legislative recognition that the

custodial parent will act in the best interest of the child.”

Ibid.

    That said, Gubernat cautioned that the presumption in favor

of the custodial parent should not be irrefutable, id. at 145,

and provided examples illustrative of situations that could

rebut the presumption favoring a custodial parent’s surname

choice, id. at 144-45.     Gubernat placed the burden, by a

preponderance of the evidence, on the non-custodial parent

challenging the custodial parent’s surname choice to show that

the “chosen surname is not in the best interests of the child,”

despite the presumption in favor of the custodial parent’s

choice of surname.     Id. at 145.    Further, the Court stressed

that judicial review of such decisions should take care to avoid

giving any weight to unsupported evidence or “impermissible

gender preferences.”     Ibid.

                                     15
                                    B.

    From that starting point to modern child-naming law, our

state’s courts have applied Gubernat’s standards in situations

that deviated from Gubernat’s facts with varying results.

    In J.S. v. D.M., 285 N.J. Super. 498, 499 (App. Div. 1995),

a child was born to parents involved in a short-term

relationship, and at birth, the child was given the mother’s

surname.   “A final domestic violence restraining order was

issued against the father,” and as part of that litigation, the

father moved for custody of the child and to have the child’s

surname changed to the father’s surname.     Ibid.    The trial court

ordered the child’s middle name to be changed to the father’s

surname.   Ibid.    The father appealed, arguing that the trial

court erred in denying his motion to change the child’s surname.

Ibid.   The Appellate Division affirmed the denial of the

father’s application, concluding that the father failed to rebut

the strong presumption in favor of the child retaining the

mother’s surname.     Id. at 500.

    In Staradumsky v. Romanowski, 300 N.J. Super. 618 (App.

Div.), certif. denied, 151 N.J. 467 (1997), the court similarly

applied the Gubernat standard but reached a different result.

There, the child was born to unmarried parents and given the

paternal surname, and the child’s entire name was particularly

connected to the father’s familial background.       Id. at 619.

                                    16
When the relationship ended, the parents were granted joint

legal custody, with the mother as the primary custodial parent.

Ibid.   The mother then filed a motion to change the child’s

entire name –- not just his surname –- which was granted by the

trial court.    Id. at 620.    On appeal, the panel found that the

father had failed to rebut the strong presumption in favor of

the primary caretaker, but it concluded that the total name

change failed to consider the connection that the child shared

with both families.       Id. at 621.    Thus, the panel ordered the

child’s middle name to be changed to the child’s originally

chosen first name, which also was a version of the father’s

first name.    Ibid.     The panel viewed this as a “fair solution”

to prevent complete erasure of the child’s connection with his

father’s family.       Ibid.

    More recently, in Ronan, supra, this Court addressed a name

change dispute between parents who were not married at the time

of the child’s birth but who gave the child the father’s

surname, Adley.    182 N.J. at 104-05.       After the parents’

relationship ended, they were awarded joint legal custody, and

the mother was named the primary caretaker.         Id. at 105.

Approximately one year after the separation, as part of a

parenting time dispute, the mother requested a name change to

include the child’s use of both parents’ names.         Ibid.     The

trial court denied the motion, and the Appellate Division

                                    17
affirmed; however, this Court reversed and remanded.      Id. at

104.

       In that dispute, where the mother sought to have the child

use a hyphenated version of both parents’ names (continuing the

child’s original surname first and adding on the mother’s

surname to become Adley-Ronan), our Court expressed its belief

that the hyphenated approach “would be consistent with the

public policy expressed in the regulations issued by the New

Jersey State Department of Health for resolving disagreements

concerning the selection of a surname at birth.”      Id. at 111

(citing N.J.A.C. 8:2-1.3(a)(2)).      Ultimately, however, the

matter was remanded for reexamination of the best-interests-of-

the-child analysis, noting that the courts that had considered

the matter had failed to apply a rebuttable “presumption in

favor of the primary caretaker that the name selected is in the

best interests of the child,” id. at 111-12, which, we stated,

“applies whether the child is born in or out of wedlock,” id. at

108.    At that time, we did not engage in an extended

reexamination of the propriety of the presumption’s use in the

wide range of settings for disputes that involve renaming of

children from the surname originally jointly given to children

by their parents at birth, including one such as is presented in

this renaming dispute, post-divorce, where the children’s



                                 18
surname is sought to be changed (from Emma to, first, Evans-Emma

and then to Evans).

    Following Ronan, the Appellate Division issued two opinions

that conflict with respect to whether a rebuttable presumption

in favor of the primary custodial parent is required in renaming

disputes between divorced persons who were married when they

named their children.    Compare Emma, supra, 424 N.J. Super. at

48 (concluding that no presumption applied in favor of custodial

parent in dispute between parents married when children were

born), with Holst-Knudsen, supra, 424 N.J. Super. at 601

(concluding that presumption applied in favor of custodial

parent in dispute between parents who were married when children

were born).

    Our task in this appeal is to resolve that precise question

and, in the process, bring greater clarity to the usefulness of

a presumption in disputes involving the changing of a child’s

surname from that which the child was given at birth.

                                 IV.

    A name change is a significant event for a child, even for

very young children.    A name originally given to a child carries

great personal significance:

         The importance of names in society is of
         ancient origin. . . . Elsdon C. Smith in The
         Story of Our Names (1930) observed that
         except to the most intimate friends a
         person’s name is the most prominent feature.

                                 19
         It is also the most vulnerable point.     An
         old Roman maxim runs, ‘Sine nomine homo non
         est’ (without a name a person is nothing).
         One’s name is a signboard to the world. It
         is one of the most permanent of possessions;
         it remains when everything else is lost; it
         is owned by those who possess nothing else.
         A name is the only efficient means to
         describe someone to contemporaries and to
         posterity.   When one dies it is the only
         part that lives on in the world.

         [In re Willhite, 706 N.E.2d 778, 780 (Ohio
         1999)   (internal quotation  and  citation
         omitted).]

Scholarly study has explored the interest that a child has in

his or her name.    Lisa Kelly, Divining the Deep and Inscrutable:

Toward a Gender-Neutral, Child-Centered Approach to Child Name

Change Proceedings, 99 W. Va. L. Rev. 1, 59-60 (1996).    For

example, citing work done by a structural-linguistic

psychoanalyst on how names are a “unique form of linguistics

linked to human identity formation,” id. at 59, Kelly notes that

a child is “placed through his or her name within the social web

of family and community.    A child’s identity[,] which attaches

through his or her name, then, attributes to him or her

important social information –- kinship, ethnicity, religion and

race,” id. at 60.

    Names not only have religious and ethnic meaning and

implications that impart knowledge and understanding of one’s

self but also have roots in basic human rights.    See id. at 62-

63 (noting “Judeo-Christian view that names are a basic part of

                                 20
human identity” and that United Nations Declaration of Rights of

the Child of 1959 “declared that the right of a child to a name

is fundamental”).    Research has shown that “in the real lives of

young children names and identity formation are knit together.”

Id. at 63.   Thus, under any approach to naming, the importance

to a child of his or her name cannot be understated.     At bottom,

“learning one’s name is an important part of the identity

formation process, whether that identity is in flux or

permanent, public or private.”    Ibid.

    Accepting the importance of a name given to a child, even a

very young child in the process of forming his or her identity

through the elemental process of learning his or her name, the

decision to alter a child’s name is, as noted, a significant

moment in a young life.    The decision to alter a child’s name

has been viewed in various ways by different participants in a

name-changing process.    For example, some fathers have viewed

the right to have a child bear his name as a quid pro quo in

exchange for support of the child, id. at 52-53, thus turning

the surname that a child bears into a bargaining chip between

warring parents.    Fathers also have argued for a “protectable

interest” in having a child bear the paternal surname to

preserve the paternal lineage.    See, e.g., Pizziconi v.

Yarbrough, 868 P.2d 1005, 1007-09 (Ariz. Ct. App. 1993).     In

other instances, courts have raised the specter of a surname

                                 21
change attenuating the relationship between the child and a

former spouse.    See, e.g., Leadingham v. Smith, 56 S.W.3d 420,

425 (Ky. Ct. App. 2001).

    However, as the Court held in Gubernat, supra, a name

change must be viewed from the perspective of the child’s

interests in having his or her name changed, hence our selection

of a best-interests-of-the-child test.      140 N.J. at 139.

Further, we applied the best-interests-of-the-child standard

“free of gender-based notions of parental rights” and thus

eliminated any preference that a court might accord to paternal

surnames in the context of determining the child’s best

interests.    Id. at 141.    At its core, the Gubernat Court was

convinced that courts should perform a gender-neutral evaluation

of a child’s best interests when called on to assess the

relative benefits and detriments in choosing between a maternal

or paternal surname, and it sought to identify criteria for use

in that determination.      Ibid.   The Court’s criteria hew to the

criteria that have wide acceptance in the best-interests

analysis.

    The vast majority of factors used by courts when evaluating

the best interests of the child in a naming dispute have been

drawn from the Uniform Parentage Act (1973).       See Kelly, supra,

at 57.   Ultimately, the factors can be broken down into general

categories:

                                    22
         1)   the child’s wishes;
         2)   the child’s identity;
         3)   the effect of the name on the child’s
              relationship   with   others,  including
              community and various family units;
         4)   the effect on the child’s property
              interests;
         5)   the effect of the name change on the
              parents;
         6)   parental misconduct; and
         7)   motivations underlying the name change.

         [Id. at 59.]

    As is demonstrated by those categories, some factors are

child-centric, such as giving consideration to the child’s

wishes or sense of identity.    Other factors, such as the effect

of the name change on the parents, are less child-centered.     Not

all factors will be relevant in every case, and some factors

overlap with others.    Id. at 58-59.   In our view, what is most

important about the use of these generally recognized factors in

these fact-sensitive cases is that the overall impact of the

test be child-centered.

                                 V.

    It is with that emphasis in mind that we consider the use

of a presumption in connection with a naming dispute relating to

a child already named by both parents.    Specifically, we examine

whether the best-interests test is well-served by continuing a

presumption in favor of a primary custodial parent, see

Gubernat, supra, 140 N.J. at 123, 141, in renaming disputes that



                                 23
involve a change in a child’s surname from that which was

originally jointly selected by the parents at birth.

    In our revisiting of Gubernat in this decision, we cannot

add to the opinion’s learned recitation of the history of

Western culture’s naming practices.   However, we glean from

Gubernat a thematic insistence on avoiding paternalistic

preferences and ensuring a gender-neutral approach to child-

naming decisions when such disputes require judicial resolution.

For those purposes, a strong presumption in favor of the

custodial parent’s naming decision was of obvious universal

assistance.

    However, a strong presumption is not so obviously of

assistance in ensuring that resolution of child renaming

disputes are child-centric in their application of a best-

interests-of-the-child test.   While gender neutrality is, no

doubt, an important public policy in resolving naming disputes

between mothers and fathers in dispute over the name to be given

at birth, a dispute over the renaming of a child’s surname

occurring after parents jointly named their child should remain

firmly fixed on the child’s best interests.

                                A.

    To the extent that special knowledge about the child

affected by the name change is important in the best-interests

analysis, the view of the custodial parent certainly is relevant

                                24
and a factor that must be considered.    The custodial parent’s

choice of surname, be it to retain the surname already given in

defense to another’s attempt to alter a surname post-divorce, or

affirmatively to change it, is an important fact to be

considered in the best-interests test.

    So too are the views of others who can demonstrate relevant

knowledge about the impact of a proposed surname change on a

child, such as the non-primary custodial parent who also has

developed a relationship with the child, or a teacher or other

adult with a close relationship with the child.   The custodial

parent, while enjoying an intimate living relationship with the

child, does not have the sole relevant information on the

subject.   Moreover, in a post-divorce setting, and absent an

agreement between two parents sharing joint legal custody, it is

far from clear that the custodial parent should be entitled to a

presumption in connection with a rigorous application of a best-

interests analysis to a request to change a child’s surname.

    With respect to the presumption in favor of the custodial

parent that was adopted in Gubernat, while it made compelling

sense in the setting in which it arose, its continued use

arguably can shrink the best-interests analysis to an automatic

endorsement of the primary custodial parent’s choice in a

renaming dispute.   A primary custodial parent’s choice is an



                                25
insufficient reason in and of itself to support a change in a

child’s surname.

    When it comes to changing a surname jointly given to a

child at birth, the use of the Gubernat presumption favoring a

custodial parent operates on a premise of superior knowledge

about the child’s best interests.    A change in a child’s jointly

given surname, however, is not akin to daily parenting decisions

as to which a primary custodial parent’s knowledge of a child is

unique.   A surname change for a child in such circumstances

deserves a searching inquiry into the child’s best interests.

It is not a step to be taken based on whim or preference.    A

child’s name ought not to be changed except on good and

sufficient reason -- the importance of a child’s name, as

discussed above -– requires as much.    Thus, a custodial parent,

or any other party seeking to change a child’s jointly given

birth surname, must satisfy the best-interests test.

    Over the years since it was announced, the Gubernat

presumption has been extended beyond its original setting where

it served the clear purpose of ensuring that paternalistic

preferences in originally choosing a child’s surname were

abandoned and were prevented from being insinuated into the

application of the best-interests-of-the-child standard if a

unilaterally selected surname was later challenged.    Expanded

use of the presumption has raised issues prominently now in

                                26
post-divorce and other settings where the name change dispute

arises after the surname originally was selected jointly by the

parents of a child.   We fail to see the appropriateness of any

form of presumption in such settings.   Further, the

inappropriateness of a presumption in the application of the

best-interests test is even sharper in the context of parents

who share joint legal custody of their children.

    As the appellate panel in this case rightly pointed out,

joint legal custody requires parents “to share ‘authority and

responsibility for making “major” decisions’ regarding the

welfare of the children, calling upon ‘both parents to remain

decision-makers in the lives of their children.’”      Emma, supra,

424 N.J. Super. at 45 (quoting Beck v. Beck, 86 N.J. 480, 487

(1981)).   The decision to change a child’s name surely

constitutes a major decision.   Consequently, the decision of

whether to change a child’s name falls to the joint custodians

to make an attempt to agree on whether to change a child’s name.

Then, absent the ability to forge an agreement, the dispute may

be brought to the courts.   However, because joint legal

custodians start with a responsibility to make decisions

together, so too should they start in the court system with

equal rights –- without either party benefiting from a

presumption in favor of his or her choice of names.

                                B.

                                27
    As originally noted in Gubernat, supra, the Legislature

strongly prefers gender-neutral approaches to settling parenting

disputes.   140 N.J. at 138-39.   Further, our public policy

favors elimination of legal differences between children born to

married and unmarried couples; the claims of both natural

parents should be accorded equal weight.    See id. at 137-38

(citing Committee’s Statement to Senate Bill No. 888, supra, at

1); Baby M, supra, 109 N.J. at 453.    Those two policies, clearly

demarked in 1995 at the time Gubernat was decided, retain equal

if not more importance today.

    During the course of the past fifty years, our country has

“witnessed significant changes in the form and function of the

traditional family unit.”   Doherty v. Wizner, 150 P.3d 456, 463-

64 (Or. Ct. App. 2006) (discussing statistical shifts in

marriage, divorce, and birth rates to unmarried couples).

Between 1970 and 2010, according to United States Census Bureau

Data, “the annual number of marriages per 1,000 unmarried adult

women” had decreased by more than fifty percent.   National

Marriage Project at the University of Virginia, The State of Our

Unions: Marriage in America 2012, at 62 (Dec. 2012), available

at http://nationalmarriageproject.org/wp-

content/uploads/2012/12/SOOU2012.pdf.    Although the precise

cause of that decline is open to interpretation, the conclusion

from that data remains -- fewer Americans are getting married.

                                  28
Id. at 63-64.   In addition, today’s divorce rate is nearly twice

that of 1960.   Id. at 67.   While the divorce rate has declined

slightly from its apex in the early-1980s, the percentage of

divorced adults has quadrupled since 1960.      Id. at 68-69

(noting, according to various data sources, that adults who

marry for first time have lifetime probability of separation or

divorce between forty and fifty percent).

    Adding to this new landscape of family structure is the

rise in the birth rate for unmarried women.      See Joyce A. Martin

et al., U.S. Dep’t. of Health and Human Servs., 68 Nat’l Vital

Stat. Rep. 1, at 8 (Aug. 28, 2012), available at

http://www.cdc.gov/nchs/data/nvsr/nvsr61/nvsr61_01.pdf.         In

fact, between 1980 and 2010, the number of births to unmarried

couples has steadily increased.     Ibid.   Not only have the

numbers of children living in single households or in shared

living arrangements changed, so too have the types of

relationships that are state-sanctioned.      New Jersey recognizes

civil unions between same-sex couples, N.J.S.A. 37:1-28, in

whose households children are being raised.      The conclusion to

be drawn from this data is clear:      the face of the modern

American family is vastly different than that of as recent a

time as the mid-Twentieth Century.

    With modern life giving rise to so many varied relationship

settings into which a child may be born, we fail to see how

                                  29
Gubernat’s interest in gender neutrality is promoted by broad

continuation of a presumption in favor of a parent of primary

residence, or “custodial parent,” when applying the best-

interest-of-the-child standard in name-change disputes that

arise after a child has been given a surname jointly by his or

her parents.   Consequently, in disputes over whether a child’s

agreed-upon surname should be changed, we do not consider it

just to provide a presumption to a custodial parent’s choice of

name.

    Our rejection of a presumption in such name change

circumstances applies irrespective of whether or not the parents

originally were married at the time of the child’s birth.      In

that respect, the Appellate Division points to persuasive

authority from a majority of other jurisdictions.    Emma, supra,

424 N.J. Super. at 42-43.    An approach that grants neither

parent a preference when they agreed on a name at birth advances

the goal of gender neutrality and eliminates distinctions

between children born during marriage and children born outside

of wedlock.    It nevertheless takes into account special

knowledge that a custodial parent may have as to the benefits

and detriments to the current surname and the proposed surname

in the life of the child in that parent’s custody.

    In sum, while a presumption in favor of the choice of the

surname given by the custodial parent at birth was appropriate

                                 30
under the facts presented by Gubernat, we hold that in renaming

disputes between parents who agreed on a surname at birth but

find themselves later in a dispute over whether to alter the

surname, the proper standard to apply is the best interests of

the child.1   The parents in such a dispute should be on equal

footing; neither parent should have a superior right.

Therefore, we further hold that neither parent should benefit

from a presumption in favor of his or her choice of names.

                                C.

     When parents have agreed on a name at birth, the parent

seeking the name change in a subsequent dispute must bear the

1
  The 1995 landmark decision in Gubernat shattered gender
stereotypes in naming disputes in this state by declaring that a
best-interests-of-the-child standard would apply and supersede
historic cultural expectations that a biological father could
insist that his out-of-wedlock child should presumptively bear
his surname once paternity of the child was established. The
facts of Gubernat cannot be separated from the strong
pronouncements that the opinion announced. The Court was
focused most keenly on how to settle a dispute when a parent
seeks to change the name given by the only custodial parent at
birth. 140 N.J. at 122-23. In that context, the presumption in
favor of the custodial parent established in Gubernat makes
compelling sense and that presumption should continue to be
applied to factual circumstances similar to those that arose in
Gubernat. That said, the rationale of Gubernat should not be
extended to apply to disputes that, like this, arise after a
surname was given to a child by his or her parents acting in
concert. To the exent that Holst-Knudsen holds otherwise, we do
not follow it. To the extent Ronan is read expansively to
suggest otherwise, we caution against such a reading. In Ronan,
as indicated previously, our focus was more fixed on the relief
requested and did not involve a full reexamination of the
utility of a presumption in renaming disputes such as we
squarely address in this matter.

                                31
burden of showing by a preponderance of the evidence that the

name change is in the child’s best interest.        The best-

interests-of-the-child test applies regardless of the label

attached to the parent’s relationship at the time of the child’s

birth.   Whether the parents are married, in a civil union,

unmarried, or in a short-term or long-term relationship, the

relevant starting point is whether the parents agreed on a

surname at birth.

    Applying the best-interests-of-the-child test in the

context of a dispute over whether to change a child’s name

requires a fact-sensitive analysis.    Courts should be careful to

not give weight to any interests that are unsupported by

evidence in the record.   Just as importantly, courts should

avoid giving weight to any evidence stemming from gender

preferences.

    Each case should be weighed on its own merits.          Although we

do not attempt to enumerate all of the possible factors that may

bear on a best-interests-of-the-child analysis in these

disputes, the following factors originally enumerated in

Gubernat are valid, child-centric considerations:

          1.   The length of time the child has used
          his or her given surname.

          2.   Identification of      the   child    with   a
          particular family unit.



                                32
         3.   Potential anxiety, embarrassment, or
         discomfort that may result from having a
         different surname from that of the custodial
         parent.

         4.   The child’s preference if the child is
         mature enough to express a preference.

Moreover, courts may also consider such additional factors as

the following, some of which had been identified by the Gubernat

Court as factors to be used in rebutting the custodial parent

presumption, but which now should be considered as part of the

gender-neutral and child-centered totality-of-the-circumstances

analysis of the child’s interest in retaining or having altered

his or her given surname:

         5.   Parental misconduct or neglect, such as
         failure to provide support or maintain
         contact with the child.

         6.   Degree of community respect, or lack
         thereof, associated with either paternal or
         maternal name.

         7.   Improper motivation on the part of the
         parent seeking the name change.

         8.   Whether the mother has changed or
         intends to change her name upon remarriage.

         9.   Whether   the  child    has   a   strong
         relationship   with   any     siblings   with
         different names.

         10. Whether the surname has important ties
         to family heritage or ethnic identity.

         11. The effect of a name change on the
         relationship between the child and each
         parent.


                               33
    In conclusion, the Appellate Division correctly reversed

and remanded this matter for reevaluation without applying a

presumption in favor of the custodial parent’s naming choice.

We affirm with modification the Appellate Division’s reversal

and remand.   A new proceeding is required to evaluate Jessica’s

name-change application in accordance with the aforesaid

principles applicable to the best-interests-of-the-child test.

                               VI.

    As modified by this opinion, the judgment of the Appellate

Division is affirmed.



     CHIEF JUSTICE RABNER; JUSTICES ALBIN, HOENS and PATTERSON;
and JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join
in JUSTICE LaVECCHIA’s opinion.




                                34
               SUPREME COURT OF NEW JERSEY

NO.   A-112                                   SEPTEMBER TERM 2011

ON CERTIFICATION TO             Appellate Division, Superior Court


PAUL EMMA,

      Plaintiff-Respondent,

              v.

JESSICA EVANS,

      Defendant-Appellant.



DECIDED            August 12, 2013
               Chief Justice Rabner                         PRESIDING
OPINION BY          Justice LaVecchia
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                     AFFIRMED AS
CHECKLIST                             MODIFIED/
                                      REMANDED
CHIEF JUSTICE RABNER                      X
JUSTICE LaVECCHIA                         X
JUSTICE ALBIN                             X
JUSTICE HOENS                             X
JUSTICE PATTERSON                         X
JUDGE RODRÍGUEZ (t/a)                     X
JUDGE CUFF (t/a)                          X
TOTALS                                    7